 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    IVAN VON STAICH,                                   No. 1:21-cv-00088-DAD-JLT (HC)
12                       Petitioner,
13           v.                                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    BOP PAROLE COMMISSION,                             PETITION
15                       Respondent.                     (Doc. No. 9)
16

17          Petitioner Ivan Von Staich is a county jail inmate proceeding pro se with a petition for

18   writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

20          On March 12, 2021, the assigned magistrate judge issued findings and recommendations,

21   recommending that the pending petition be dismissed for failure to state a cognizable federal

22   habeas claim. (Doc. No. 9 at 3.) The pending findings and recommendations were served on all

23   parties with notice that any objections thereto were to be filed within thirty (30) days of service.

24   (Id. at 4.) The time to file objections has since passed and no objections have been filed.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

27   magistrate judge’s findings and recommendations are supported by the record and proper

28   analysis.
                                                        1
 1          The plain language of 28 U.S.C. § 2253(c)(1) does not require a certificate of

 2   appealability because this is an order denying a petition for writ of habeas corpus pursuant to 28

 3   U.S.C. § 2241, not a final order in a habeas proceeding in which the detention complained of

 4   arises out of process issued by a State court. Forde v. U.S. Parole Commission, 114 F.3d 878

 5   (9th Cir. 1997); see Ojo v. INS, 106 F.3d 680, 681-682 (5th Cir. 1997); Bradshaw v. Story, 86

 6   F.3d 164, 166 (10th Cir. 1996). Therefore, no certificate of appealability will be issued.

 7          Accordingly,

 8          1.      The findings and recommendations issued on March 12, 2021 (Doc. No. 9) are

 9                  adopted in full;

10          2.      The petition for writ of habeas corpus is dismissed;

11          3.      No certificate of appealability will issue because none is required; and

12          4.      The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:     May 3, 2021
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
